DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Masako Yoshida, on 08/18/2022.
The application has been amended as follows: 	

1.(Currently Amended) An apparatus for treating dysphonia by deformation using a forming jig, the apparatus comprising:
the dysphonia treatment tool comprising: 
a plurality of clamping sections each having a front piece , each clamping section configured to be fit to respective cut ends of incised thyroid cartilage, and the cut ends facing each other, 
wherein the front piece of the clamping section is configured to be disposed on a front surface of the incised thyroid cartilage, and the rear piece of the clamping section is configured to be disposed on a rear surface of the incised thyroid cartilage, and the front piece has a hole formed therein, and 
a bridging section linking the clamping sections to each other; and
the forming jig comprising:		a clip section including a pair of maintaining sections, the maintaining sections configured to sandwich the front piece of the clamping section, partially covering of the front piece of the clamping section to cover at least a portion of the hole of the front piece, wherein an uncovered portion of the front piece of the clamping section projects out from an edge of at least one of the pair of the maintaining sections.

2. The apparatus that gradually decreases towards an of the maintaining section.

3. (Currently Amended) The apparatus an upper maintaining section and a lower maintaining section, wherein a space is provided between the upper and lower maintaining sections to receive and partially cover the front piece of the clamping section. 

4. (Currently Amended) The apparatus wherein the pair of maintaining sections includes an upper maintaining section and a lower maintaining section which have surfaces facing each other, wherein one of the pair of maintaining sections 

5. (Currently Amended) The apparatus the pair of s includes an upper maintaining section and a lower maintaining section, 
wherein the lower maintaining section a linking section rising from an end along one side  at a substantially right angle to form a side wall, 
the side wall intersects with the upper maintaining section, 
a substantially cylindrical notch is formed in the inner wall at the intersection of the side wall and the upper maintaining section.

6. (Currently Amended) The apparatusthe pair of maintaining sections includes an upper maintaining section and a lower maintaining section, 
wherein one of the pair of the maintaining sections  a space between the upper and lower maintaining sections,
a width dimension of this maintaining section varies in the longitudinal direction to allow selection of a dimension which covers the front piece of the clamping section.  

7. (Currently Amended) The apparatus which covers the front piece of the clamping section which is notched substantially cylindrically.  

8. (Currently Amended) The apparatus includes an upper maintaining section and a lower maintaining section, 
wherein the upper and lower maintaining sections has 
upper surface or the lower surface has a protrusion configured to be inserted into the hole.  

9. (Currently Amended) The apparatus 

10. (Currently Amended) The apparatus of the clamping section sandwiched by the clip section.  

11. (Currently Amended) The apparatus includes an upper maintaining section and a lower maintaining section, 
wherein the upper and lower maintaining sections have each having a recess of the clamping section between the facing surfaces.  
 
12. (Currently Amended) The apparatus configured to fix the pair of maintaining sections to each other.  

13. (Currently Amended) The apparatus configured to operate the clip section.
  
14. (Currently Amended) The apparatus 

15. (Currently Amended) A method for bending a front piece of a dysphonia treatment tool, the dysphonia treatment tool comprising 
a plurality of clamping sections each having 
a flat-plate front piece configured to be disposed on a front surface of incised thyroid cartilage, and 
a rear piece configured to be disposed on a rear surface of the incised thyroid cartilage, 
the clamping sections being configured to be fit to respective cut ends of the incised thyroid cartilage facing each other, 
the front piece having a hole formed therein, and
the clamping sections comprising 
the method comprising: 
sandwiching a portion of the front piece of the clamping section by a clip section including a pair of maintaining sections configured to sandwich the front piece of the clamping section by partially covering a front surface and a back surfaceof the clamping section , 
wherein a remaining portion of the front piece of the clamping section s out from an edge of at least one of the pair of maintaining sections; 
temporarily setting a linear bending line for bending the clamping section at a position which does not overlap the hole in the front piece of the clamping section; 
causing one of the side edges of the maintaining sections to extend along the bending line; and
4holding the remaining portion of the front piece of the clamping section to bend the front piece about the side edge.

Allowable Subject Matter
Claims 1-15 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is Isshiki et al (US 2004/0254642 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Isshiki teaches forming a dysphonia treatment tool for treating dysphonia by deformation, the dysphonia treatment tool comprising a plurality of clamping sections each having a front piece and a rear piece, each clamping section configured to be fit to respective cut ends of incised thyroid cartilage, and the cut ends facing each other, wherein the front piece of the clamping section is configured to be disposed on a front surface of the incised thyroid cartilage, and the rear piece of the clamping section is configured to be disposed on a rear surface of the incised thyroid cartilage, and the front piece has a hole formed therein, and a bridging section linking the clamping sections to each other.
However, the prior art either individually or in combination with, does not teach or render obvious a forming jig comprising a clip section including a pair of maintaining sections, the maintaining sections configured to sandwich the front piece of the clamping section, partially covering a front surface and a back surface of the front piece of the clamping section to cover at least a portion of the hole of the front piece, wherein an uncovered portion of the front piece of the clamping section projects out from an edge of at least one of the pair of the maintaining sections within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774